UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6925


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KEVIN HEITING,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:16-cr-00434-PX-1)


Submitted: November 18, 2021                                Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Heiting, Appellant Pro Se. Joseph Ronald Baldwin, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kevin Heiting appeals the district court’s order denying his motion seeking

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. United States v. Heiting, No. 8:16-cr-00434-PX-1 (D. Md. June 2, 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2